DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 10/27/2022. Currently claims 1 and 2 are amended, claims 3-4 are cancelled. Claims 1-2 are pending and are being addressed in this action. 

Claim Objections
Claim 1 is objected to because of the following informalities: “accommodated” should recite – accommodating --.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “the depression” should recite – the multiple elongated depressions --.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20060089526) in view of Di Nardo (20080033462) and Schaaf (6,764,439).

As to claim 1, Chen discloses: A cannula holder used in ophthalmic operations (see figure 2 and abstract), the cannula holder comprising: a piercing needle (48) configured to pierce an eyeball (see explanation below and paragraph 0028-0029) upon attachment of the cannula to the eyeball, whereupon the piercing needle is removed from the cannula together with the holder (see paragraph 0029); a cannula (20/14) including a resin cap with a slit through which the piercing needle passes at a back end of the cannula (see paragraph 0022, ,made of an elastomer and figures 5b-6b showing slits). Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Chen” meets the structural limitations of the claim, and the “piercing needle” is structured to “pierce an eyeball upon attachment of the cannula to the eyeball”.
Chen fails to directly disclose: claw portions that are formed on a front end of the cannula holder and which clamp sides of the cannula at positions where said claw portions face each other and the claw portions are provided at positions to apply clamping forces perpendicularly toward opposed long sides of the approximately oblong cross-section of the piercing needle via pressing on the cannula so as to prevent bending of the piercing needle and  the cannula holder further comprising a sloped front end face of gradually narrowinq circumference toward a tip thereof for accommodated the cannula therein.
In the same field of endeavor, namely ocular cannula delivery devices, Di Nardo teaches an ocular treatment device using an attachment feature (2a) using claw portions (21) that are formed on a front end of the cannula holder (see figure 2) and which clamp sides of the cannula at positions where said claw portions face each other (see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment means of Chen to use claw portions to attach the cannula holder to a ridge of the cannula as taught by Di Nardo to provide controlled releasable attachment to the delivery device. Examiner notes once the combination is made, the element 46 of Chen will be modified to have the claw attachment means of Di Nardo, which will attach to ridges in the cannula (20/14). Examiner notes the claw portions of Di Nardo press on the cannula (10/11) the same way applicants’ invention does. Thus, its seen to be structured to “to prevent bending of the piercing needle”. Examiner notes once the combination is made, the cannula holder will include a sloped front-end face (see 27 of Di Nardos figure 3-4) of gradually narrowinq circumference toward a tip (towards 21) thereof for accommodated the cannula therein (combined device will attach to the cannula of Chen).

Chen further fails to disclose: wherein, the piercing needle is manufactured to have an approximately oblong cross-section that fits together with a form of the slit at a position that allows the piercing needle to pass through the slit.
In the same field of endeavor, namely ocular treatment devices, Schaaf teaches its well known to use oval needles to pierce the eye (see figure 3B-3D and col 5 lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the needle of Chen that allows the device to pierce the eye and deploy the cannula, for the oval needle of Schaaf since these needle mechanisms perform the same function of allowing a user to pierce the eye. Simply substituting one needle for another would yield the predicable result of allowing a device to make a small incision into a patient’s eye. See MPEP 2143. In addition, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle (48) and all corresponding components needed of Chen to define an oblong cross-sectional configuration, since a modification would have involved a mere change in the form or shape of a component. A change in from or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). In the device as modified, the needle having an oblong cross section would fit together with a form of the slit at a position that allows the piercing needle to pass through the slit. The claw portions will be able to apply clamping forces perpendicularly toward opposed long sides of the approximately oblong cross-section of the piercing needle (via pressing on the implant, these forces will be toward the needle). Note the claim does not require clamping directly on the sides of the needle. It’s finally noted that oval is seen to meet the definition of oblong with is “elongated from a circular form” see dictionary.com. 

As to claim 2, the combination of Chen, Di Nardo and Schaaf discloses the invention of claim 1, the combination further discloses: further comprising multiple elongate depressions disposed at regular radial intervals around lateral sides (see figure below) of the front end of the cannula holder, allowing visibility of a part of a back end of the cannula from the depression (structured to allow a user to see a part of a back of the cannula). Examiner notes the multiple elongate depressions are seen as the parts outlined below. The depression hidden from view on the back side of the device shown below is understood to be the same construction shown more clearly in the side shown below. These are seen as multiple elongated depressions since they are depressed into the front end and have a length. These depressions are around lateral sides of the front end and enable a user to view segments of the cannula when looking from the correct angle. Examiner notes adding further details on the depression location and shape will likely overcome this interpretation. 

    PNG
    media_image1.png
    624
    755
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
As to applicants arguments regarding Di Nardo failing to teach the amended limitations since Di Nardo shows a flattened front face, examiner disagrees.   
Examiner notes the front end is seen as the tapered portion of figures 1-2. As seen in Di Nardo, the section being added to Chen has a sloped front-end face (see 27 of Di Nardo’s figure 3-4) of gradually narrowing circumference toward a tip (towards 21) thereof for accommodated the cannula therein (combined device will attach to the cannula of Chen).
As to the argument regarding that the combination results in limited access to the cannula and that element 24 of Di Nardo is too short to allowed for much of a grip or much of a view, examiner notes the claim does not specify what degree of viewing is required. As long as a portion of the cannula can be viewed, the claim is met. Furthermore, as a result of the added limitations, an alternate interpretation has been taken regarding the depressions claimed in claim 2. Examiner notes the multiple elongate depressions are seen as the parts outlined above. The depression hidden from view on the back side of the device shown below is understood to be the same construction shown more clearly in the side shown below. These are seen as multiple elongated depressions since they are depressed into the front end and have a length. These depressions are around lateral sides of the front end and enable a user to view segments of the cannula when looking from the correct angle. Examiner notes adding further details on the depression location and shape will likely overcome this interpretation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771